Exhibit 10.1

 

SECOND AMENDED & RESTATED
EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made
as of August 4, 2008 (the “Effective Date”), by and between Virgin Media Inc., a
Delaware corporation (the “Company”), and Bryan H. Hall (the “Executive”).

 

WHEREAS, on 3 March 2006, NTL Incorporated and Telewest Global, Inc. effected a
merger transaction (the “Merger”), structured as a reverse acquisition, whereby
Telewest Global, Inc. acquired NTL Incorporated and both companies changed their
names so that Telewest Global, Inc. became “NTL Incorporated” and former NTL
Incorporated became “NTL Holdings Inc.” (“Old NTL”) and thereafter the Company
was renamed “Virgin Media Inc.”;

 

WHEREAS, as a result of the Merger, Old NTL became a wholly owned subsidiary of
the Company and shares of Old NTL were converted into shares of the Company, so
that one share of common stock of Old NTL became two and a half shares of the
common stock of the Company after giving effect to the Merger;

 

WHEREAS, the Executive has been employed as the Secretary and General Counsel of
Old NTL since June 15, 2004 and as Secretary and General Counsel of the Company
since the closing of the Merger on 3 March 2006, pursuant to the terms of an
Employment Agreement dated as of 28 May 2004, as extended by the Amended &
Restated Employment Agreement dated as of December 8, 2006 (such extension, the
“Extension” and the Employment Agreement as so extended, the “Original
Agreement”);

 

WHEREAS, the Company and the Executive each desire to amend and restate the
Original Agreement in its entirety to extend the Employment Term, to provide for
certain stock option grants to the Executive and to provide for his continued
employment with the Company;

 

--------------------------------------------------------------------------------


 

WHEREAS the parties intend that (i) the Executive will reside in the United
Kingdom and perform duties on behalf of the consolidated enterprise as its
General Counsel while present in the United Kingdom, particularly with regard to
the U.K. business, and (ii) he will travel to the United States where he will
perform duties on behalf of the Company as its General Counsel, in each case
upon the terms and conditions of this Agreement; and

 

WHEREAS, the Executive wishes to accept such employment and to render services
to the Company on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged, the parties agree as follows:

 


1.             AMENDMENT.  THE ORIGINAL AGREEMENT IS HEREBY AMENDED AND RESTATED
IN ITS ENTIRETY BY THIS AGREEMENT. THE PARTIES PREVIOUSLY AGREED TO ASSIGN THE
TERMS OF THE ORIGINAL AGREEMENT, AS AMENDED AND RESTATED IN THE EXTENSION, TO
THE COMPANY FROM OLD NTL AND ACCORDINGLY THE TERM “COMPANY” REFERS TO VIRGIN
MEDIA INC. (F/K/A NTL INCORPORATED), THE ULTIMATE PARENT ENTITY.  IN CONNECTION
WITH SUCH ASSIGNMENT, THE PARTIES PREVIOUSLY AGREED THAT (I) ALL RIGHTS OF OLD
NTL UNDER THE ORIGINAL AGREEMENT ARE NOW RIGHTS OF THE COMPANY UNDER THIS
AGREEMENT AND SHALL BE ENFORCEABLE AGAINST THE EXECUTIVE SOLELY BY THE COMPANY,
(II) ALL RIGHTS OF THE EXECUTIVE UNDER THE ORIGINAL AGREEMENT SHALL BE
ENFORCEABLE BY THE EXECUTIVE SOLELY AGAINST THE COMPANY, (III) ALL OBLIGATIONS
OF OLD NTL UNDER THE ORIGINAL AGREEMENT ARE NOW OBLIGATIONS OF THE COMPANY UNDER
THIS AGREEMENT AND SHALL BE ENFORCEABLE BY THE EXECUTIVE SOLELY AGAINST THE
COMPANY AND (IV) ALL OBLIGATIONS OF THE EXECUTIVE UNDER THE ORIGINAL AGREEMENT
SHALL BE ENFORCEABLE AGAINST THE EXECUTIVE SOLELY BY THE COMPANY.  THE EXECUTIVE
PREVIOUSLY RELEASED AND WAIVED OLD NTL FROM ANY AND ALL CLAIMS HE MAY HAVE HAD
AGAINST IT AS


 


2

--------------------------------------------------------------------------------



 


OF THE DATE OF THE EXTENSION AND ACKNOWLEDGED THAT, FROM AND AFTER THE DATE
THEREOF, SUCH CLAIMS SHALL BE ASSERTED SOLELY AGAINST THE COMPANY. THIS
AGREEMENT SHALL BE EFFECTIVE AS OF THE EFFECTIVE DATE.


 


2.             EMPLOYMENT TERM.


 


(A)           THE TERM OF THE EXECUTIVE’S EMPLOYMENT PURSUANT TO THIS AGREEMENT
(THE “EMPLOYMENT TERM”) SHALL COMMENCE AS OF THE EFFECTIVE DATE AND SHALL END ON
DECEMBER 31, 2009, UNLESS THE EMPLOYMENT TERM TERMINATES EARLIER PURSUANT TO
SECTION 7 OF THIS AGREEMENT.  THE EMPLOYMENT TERM MAY BE EXTENDED BY MUTUAL
AGREEMENT OF THE COMPANY AND THE EXECUTIVE.


 


(B)           TITLE; DUTIES.  DURING THE EMPLOYMENT TERM, THE EXECUTIVE SHALL
SERVE THE COMPANY AS ITS GENERAL COUNSEL AND, IN SUCH CAPACITY, SHALL PERFORM
SUCH DUTIES, SERVICES AND RESPONSIBILITIES AS ARE COMMENSURATE WITH SUCH
POSITION.  IN HIS CAPACITY AS GENERAL COUNSEL, THE EXECUTIVE SHALL REPORT TO THE
CHIEF EXECUTIVE OFFICER OF THE COMPANY AND SHALL PERFORM SUCH DUTIES, SERVICES
AND RESPONSIBILITIES AS ARE REASONABLY REQUESTED FROM TIME TO TIME BY THE CHIEF
EXECUTIVE OFFICER AND THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”) AND
NORMAL AND CUSTOMARY FOR THIS POSITION. DURING THE EMPLOYMENT TERM, THE
EXECUTIVE SHALL BE BASED IN THE UNITED KINGDOM BUT SHALL UNDERTAKE SUCH OVERSEAS
TRAVEL AS IS NECESSARY FOR THE PROPER PERFORMANCE OF HIS DUTIES HEREUNDER.


 

During the Employment Term, the Executive shall devote substantially all of his
time to the performance of the Executive’s duties hereunder and will not,
without the prior written approval of the Chief Executive Officer of the
Company, engage in any other business activity which interferes in any material
respect with the performance of the Executive’s duties hereunder or which is in
violation of written policies established from time to time by

 

3

--------------------------------------------------------------------------------


 

the Company.  Nothing contained in this Agreement shall preclude the Executive
from devoting a reasonable amount of time and attention during the Employment
Term to (A) continuing legal education, including, without limitation, any and
all continuing legal education efforts as may be required to remain in good
standing with the bar of the State of New York (which may include attendance at
seminars and other similar events) and (B) (i) serving, with the prior approval
of the Board, as a non-executive director, trustee or member of a committee of
any for-profit organizations; (ii) engaging in charitable and community
activities (including pro bono legal services); and (iii) managing personal and
family investments and affairs, so long as any activities of the Executive which
are within the scope of clauses (A) and (B) (i), (ii) and (iii) of this
Section 2(b) do not interfere in any material respect with the performance of
the Executive’s duties hereunder.

 


3.             MONETARY REMUNERATION.


 


(A)           BASE SALARY.  DURING THE EMPLOYMENT TERM, IN CONSIDERATION OF THE
PERFORMANCE BY THE EXECUTIVE OF THE EXECUTIVE’S OBLIGATIONS HEREUNDER TO THE
COMPANY AND ITS PARENTS, SUBSIDIARIES, ASSOCIATED AND AFFILIATED COMPANIES AND
JOINT VENTURES (COLLECTIVELY, THE “COMPANY AFFILIATED GROUP”) IN ANY CAPACITY
(INCLUDING ANY SERVICES AS AN OFFICER, DIRECTOR, EMPLOYEE, MEMBER OF ANY BOARD
COMMITTEE OR MANAGEMENT COMMITTEE OR OTHERWISE), THE COMPANY SHALL CAUSE TO BE
PAID TO THE EXECUTIVE AN ANNUAL SALARY OF (X) £300,000 IN RESPECT OF THE PERIOD
PRIOR TO SEPTEMBER 12, 2006; (Y) £320,000 IN RESPECT OF THE PERIOD ON AND
FOLLOWING SEPTEMBER 12, 2006; AND (Z) £375,000 IN RESPECT OF THE PERIOD ON AND
FOLLOWING JULY 1, 2008, SUBJECT TO ANY INCREASE THROUGH “PAY REVIEW” OR
OTHERWISE FOR CALENDAR YEAR 2009 AS MAY BE OFFERED BY THE COMPANY IN ITS SOLE
DISCRETION (THE “BASE SALARY”).  THE BASE SALARY SHALL BE PAYABLE IN ACCORDANCE
WITH NORMAL PAYROLL PRACTICES IN EFFECT FROM TIME TO TIME FOR SENIOR


 


4

--------------------------------------------------------------------------------



 


MANAGEMENT GENERALLY; PROVIDED, THAT THE EXECUTIVE MAY ELECT TO RECEIVE ALL OR
ANY PORTION OF THE BASE SALARY OR OTHER CASH PAYMENTS IN U.S. DOLLARS, SUBJECT
TO THE COMPANY’S EXCHANGE RATE POLICY IN EFFECT FROM TIME TO TIME. THE EXECUTIVE
SHALL RECEIVE NO ADDITIONAL COMPENSATION FOR SERVICES THAT HE PROVIDES TO THE
COMPANY AFFILIATED GROUP OTHER THAN AS SET FORTH IN THIS AGREEMENT OR AS MAY
OTHERWISE BE AGREED IN WRITING.


 


(B)           ANNUAL CASH BONUS.  DURING EACH FISCAL YEAR OF THE COMPANY THAT
THE EMPLOYMENT TERM IS IN EFFECT, THE EXECUTIVE SHALL BE ELIGIBLE TO EARN A CASH
BONUS, PAID IN U.S. DOLLARS, IN THE SOLE DISCRETION OF THE BOARD OF (AT TARGET)
75%, BUT SUBJECT TO A MAXIMUM OF 150%, OF BASE SALARY (PRORATED FOR ANY PARTIAL
FISCAL YEAR) (THE “ANNUAL CASH BONUS”); PROVIDED, THAT, FOR PURPOSES OF
DETERMINING THE PERCENTAGE OF BASE SALARY AS TO WHICH THE ANNUAL CASH BONUS IS
MEASURED, THE BASE SALARY SHALL BE DETERMINED AS IF THE EXECUTIVE HAD ELECTED TO
BE PAID ENTIRELY IN U.S. DOLLARS; AND PROVIDED, FURTHER, THAT THE EXECUTIVE MAY
ELECT PRIOR TO THE PAYMENT OF THE ANNUAL CASH BONUS TO CONVERT ALL OR ANY
PORTION OF THE ANNUAL CASH BONUS INTO U.K. POUNDS STERLING AT THE EXCHANGE RATE
OFFERED UNDER THE COMPANY’S EXCHANGE RATE POLICY AS IN EFFECT FROM TIME TO
TIME.  IN ADDITION, THE COMPANY SHALL CAUSE THE EXECUTIVE TO PARTICIPATE IN THE
VIRGIN MEDIA LONG TERM INCENTIVE PLAN (“LTIP”). THE EXECUTIVE SHALL BE ENTITLED
TO A BONUS FOR THE CALENDAR YEAR OF 2009 IF ANY BONUS WOULD OTHERWISE HAVE BEEN
PAID TO HIM HAD HE BEEN EMPLOYED IN THE 2010 CALENDAR YEAR, SUBJECT TO PRORATING
AND TO BEING PAID AT THE SAME TIME THAT THE ANNUAL CASH BONUS IS MADE TO
PARTICIPANTS GENERALLY.  IN ADDITION, IF THE EXECUTIVE REMAINS EMPLOYED THROUGH
DECEMBER 31, 2009, HE SHALL BE ENTITLED TO ANY LTIP PAYMENT WITH RESPECT TO THE
2007-2009 LTIP AND 2008-2010 LTIP BUT NOT THE 2009-2011 LTIP IN THE CASE OF THE
2008-2010 LTIP, SUBJECT TO PRORATING AND TO BEING PAID AT THE SAME TIME THAT THE
LTIP PAYMENT IS MADE TO PARTICIPANTS GENERALLY.


 


5

--------------------------------------------------------------------------------



 


(C)           EXPATRIATE PACKAGE.  DURING THE EMPLOYMENT TERM AND FOR ANY PERIOD
DURING WHICH THE EXECUTIVE IS REQUIRED BY THE COMPANY TO LIVE IN THE UNITED
KINGDOM, THE EXECUTIVE AND HIS FAMILY SHALL HAVE THE RIGHT TO RECEIVE THE
BENEFITS OF THE COMPANY’S STANDARD EXPATRIATE BENEFITS PACKAGE (AS APPLIED TO
COMPARABLE UNITED STATES EXPATRIATE EMPLOYEES OF THE COMPANY), BUT IN ANY EVENT
SUCH BENEFITS WILL BE CONSISTENT WITH THE TERMS SET FORTH IN APPENDIX A.  TAX
EQUALIZATION SHALL BE CONSISTENT WITH EXISTING COMPANY TAX EQUALIZATION POLICY,
ATTACHED AS APPENDIX B AND INCORPORATED HEREIN BY REFERENCE.


 


4.             EQUITY-BASED COMPENSATION.


 


DURING THE EMPLOYMENT TERM, THE EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE OPTIONS
TO PURCHASE COMMON STOCK OF THE COMPANY IN ADDITION TO BEING ENTITLED TO THE
OPTIONS DESCRIBED IN APPENDIX C AT SUCH EXERCISE PRICES, SCHEDULES AS TO
EXERCISABILITY AND OTHER TERMS AND CONDITIONS AS DETERMINED IN THE SOLE
DISCRETION OF THE BOARD OR ITS COMPENSATION COMMITTEE UNDER THE VIRGIN MEDIA
INC. 2006 STOCK INCENTIVE PLAN OR ANY SUCCESSOR PLAN.


 


5.             BENEFITS.


 


(A)           GENERAL.    DURING THE EMPLOYMENT TERM, THE EXECUTIVE SHALL BE
ENTITLED TO PARTICIPATE IN ALL OF THE EMPLOYEE BENEFIT PLANS, PROGRAMS, POLICIES
AND ARRANGEMENTS (INCLUDING FRINGE BENEFIT AND EXECUTIVE PERQUISITE PROGRAMS AND
POLICIES) MADE AVAILABLE BY THE COMPANY AFFILIATE GROUP TO, OR FOR THE BENEFIT
OF, ITS EXECUTIVE OFFICERS IN ACCORDANCE WITH THE TERMS THEREOF AS THEY MAY BE
IN EFFECT FROM TIME TO TIME, IN SO FAR AS SUCH BENEFITS ARE CAPABLE OF BEING
PROVIDED IN THE UNITED KINGDOM.


 


(B)           REIMBURSEMENT OF EXPENSES.  DURING THE EMPLOYMENT TERM, THE
COMPANY SHALL CAUSE THE EXECUTIVE TO BE REIMBURSED FOR ALL REASONABLE BUSINESS
EXPENSES INCURRED BY THE EXECUTIVE IN CARRYING OUT THE EXECUTIVE’S DUTIES,
SERVICES AND RESPONSIBILITIES


 


6

--------------------------------------------------------------------------------



 


UNDER THIS AGREEMENT, AND REASONABLE EXPENSES INCURRED IN CONNECTION WITH
MAINTAINING ADMISSION TO PRACTICE IN THE STATE OF NEW YORK, SO LONG AS THE
EXECUTIVE COMPLIES WITH THE GENERAL PROCEDURES OF THE COMPANY AFFILIATED GROUP
FOR SUBMISSION OF EXPENSE REPORTS, RECEIPTS OR SIMILAR DOCUMENTATION OF SUCH
EXPENSES APPLICABLE TO SENIOR MANAGEMENT GENERALLY.


 


6.             VACATIONS.  FOR EACH WHOLE AND PARTIAL CALENDAR YEAR DURING THE
EMPLOYMENT TERM, THE EXECUTIVE SHALL BE ENTITLED IN ADDITION TO PUBLIC AND
STATUTORY HOLIDAYS TO 28 DAYS OF PAID VACATION (PRORATED FOR ANY PARTIAL
CALENDAR YEAR), TO BE CREDITED AND TAKEN IN ACCORDANCE WITH THE COMPANY’S POLICY
AS IN EFFECT FROM TIME TO TIME FOR ITS SIMILARLY SITUATED EXECUTIVES. IN THE
CALENDAR YEAR 2009, THE EXECUTIVE SHALL ALSO BE ENTITLED TO A VACATION FOR THE
MONTH OF FEBRUARY.


 


7.             TERMINATION; SEVERANCE.


 


(A)           TERMINATION OF EMPLOYMENT.  THE COMPANY MAY TERMINATE THE
EMPLOYMENT OF THE EXECUTIVE IN A TERMINATION WITHOUT CAUSE UPON 30 DAYS’ WRITTEN
NOTICE TO THE EXECUTIVE.  THE COMPANY MAY (AT ITS DISCRETION) AT ANY TIME
FOLLOWING THE GIVING OF SUCH NOTICE (BUT NOT EXCEEDING THE LENGTH OF THE NOTICE
GIVEN) CEASE TO PROVIDE WORK FOR THE EXECUTIVE IN WHICH EVENT DURING SUCH NOTICE
PERIOD THE OTHER PROVISIONS OF THIS AGREEMENT SHALL CONTINUE TO HAVE FULL FORCE
AND EFFECT BUT THE EXECUTIVE SHALL NOT BE ENTITLED TO ACCESS TO ANY PREMISES OF
THE COMPANY OR ANY MEMBER OF THE COMPANY AFFILIATED GROUP.  IN ADDITION, THE
EMPLOYMENT OF THE EXECUTIVE SHALL AUTOMATICALLY TERMINATE AS OF THE DATE ON
WHICH THE EXECUTIVE DIES OR IS DISABLED.  FOR THE PURPOSES OF THIS AGREEMENT,
THE EXECUTIVE SHALL BE “DISABLED” AS OF ANY DATE IF, AS OF SUCH DATE, THE
EXECUTIVE HAS BEEN UNABLE, DUE TO PHYSICAL OR MENTAL INCAPACITY, TO
SUBSTANTIALLY PERFORM THE EXECUTIVE’S DUTIES, SERVICES AND RESPONSIBILITIES
HEREUNDER EITHER FOR A PERIOD OF AT LEAST 180 CONSECUTIVE DAYS OR FOR AT LEAST
270 DAYS IN ANY CONSECUTIVE 365-DAY PERIOD, WHICHEVER


 


7

--------------------------------------------------------------------------------



 


MAY BE APPLICABLE.  UPON TERMINATION OF THE EXECUTIVE’S EMPLOYMENT DURING THE
EMPLOYMENT TERM BECAUSE THE EXECUTIVE DIES OR IS DISABLED, THE COMPANY SHALL
CAUSE THE EXECUTIVE (OR THE EXECUTIVE’S ESTATE, IF APPLICABLE) TO BE PROVIDED
WITH DEATH OR DISABILITY BENEFITS (AS APPLICABLE) PURSUANT TO THE PLANS,
PROGRAMS, POLICIES AND ARRANGEMENTS OF THE COMPANY AFFILIATED GROUP AS ARE THEN
IN EFFECT WITH RESPECT TO EXECUTIVE OFFICERS.  IN ADDITION, UPON ANY TERMINATION
OF THE EXECUTIVE’S EMPLOYMENT DURING THE EMPLOYMENT TERM, THE COMPANY SHALL
CAUSE THE EXECUTIVE TO BE PAID ANY EARNED BUT UNPAID PORTION OF THE BASE SALARY
AND OTHER THAN IN CONNECTION WITH A TERMINATION PURSUANT TO SECTION 7(D), TO BE
PAID, IN ACCORDANCE WITH THE COMPANY’S BONUS POLICY THEN IN EFFECT, THE ANNUAL
CASH BONUS (IF ANY) ON OR ABOUT MARCH 2009 WITH RESPECT TO THE 2008 FISCAL YEAR
OR ON OR ABOUT MARCH 2010 WITH RESPECT TO THE 2009 FISCAL YEAR, AS APPLICABLE.
THE COMPANY’S BONUS POLICY MAY AFFECT THE TIMING OF ANY PAYMENT, THE PRORATION
FACTOR AND MAY PROVIDE FOR NON PAYMENT OF THE BONUS. IMMEDIATELY FOLLOWING
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR ANY REASON, THE EMPLOYMENT TERM
SHALL TERMINATE.


 


(B)           TERMINATION WITHOUT CAUSE; CONSTRUCTIVE TERMINATION WITHOUT
CAUSE.  UPON (X) A TERMINATION WITHOUT CAUSE OR (Y) A CONSTRUCTIVE TERMINATION
WITHOUT CAUSE, THE COMPANY SHALL, AS SOON AS PRACTICABLE FOLLOWING THE
EXECUTIVE’S EXECUTION AND DELIVERY TO THE COMPANY OF THE GENERAL RELEASE OF
CLAIMS SET FORTH IN SECTION 7(G) AND, FOLLOWING THE EXPIRATION OF ANY APPLICABLE
REVOCATION PERIOD, CAUSE THE EXECUTIVE TO BE PAID A LUMP-SUM SEVERANCE PAYMENT
OF CASH EQUAL TO THE PRODUCT OF THE BASE SALARY TIMES 2, EXCEPT THAT (I) PRIOR
TO JANUARY 1, 2009, FOR ANY TERMINATION UNDER CLAUSE (X) OR (Y) OR (II) IN
CONNECTION WITH A CONSTRUCTIVE TERMINATION WITHOUT CAUSE OCCURRING IN CONNECTION
WITH A CHANGE IN CONTROL (AS DEFINED UNDER CLAUSE (F) OF THE DEFINITION OF
CONSTRUCTIVE TERMINATION WITHOUT CAUSE) AFTER JANUARY 1, 2009, IT SHALL BE BASE
SALARY TIMES 3.


 


8

--------------------------------------------------------------------------------



 


(C)           TERMINATION UPON NON-RENEWAL OF THE EMPLOYMENT TERM.  UNLESS THE
PARTIES HERETO AGREE OTHERWISE, THE EMPLOYMENT TERM AND THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY SHALL END ON DECEMBER 31, 2009.  IN CONNECTION WITH
SUCH TERMINATION OF EMPLOYMENT, THE COMPANY SHALL, AS SOON AS PRACTICABLE
FOLLOWING THE EXECUTIVE’S EXECUTION AND DELIVERY TO THE COMPANY OF THE GENERAL
RELEASE SET FORTH IN SECTION 7(G) AND FOLLOWING THE EXPIRATION OF ANY APPLICABLE
REVOCATION PERIOD, CAUSE THE EXECUTIVE TO BE PAID A LUMP-SUM SEVERANCE PAYMENT
OF CASH EQUAL TO THE BASE SALARY THEN IN EFFECT.  IN ADDITION, IN CONNECTION
WITH A TERMINATION OF EMPLOYMENT PURSUANT TO THIS SECTION 7(C), THE COMPANY
SHALL CAUSE THE EXECUTIVE TO BE PAID THE ANNUAL CASH BONUS FOR THE COMPANY’S
2009 FISCAL YEAR, THE 2007-2009 LTIP AND THE 2008-2010 LTIP (PRO-RATED),
DETERMINED BASED ON ACTUAL SATISFACTION OF ANY APPLICABLE PERFORMANCE GOALS
DURING SUCH FISCAL YEAR, WITH SUCH BONUS TO BE PAID WHEN PAID TO THE OTHER
PARTICIPANTS IN THE SCHEME AND WITHOUT APPLICATION OF ANY MANDATORY DEFERRAL
PROVISIONS OR CONTINUED EMPLOYMENT REQUIREMENTS.


 


(D)           UPON A TERMINATION OF THE EXECUTIVE’S EMPLOYMENT DURING THE
EMPLOYMENT TERM BY THE COMPANY FOR CAUSE, OR UPON TERMINATION BY THE EXECUTIVE
WITH 30 DAYS’ WRITTEN NOTICE GIVEN TO THE COMPANY (OTHER THAN A CONSTRUCTIVE
TERMINATION WITHOUT CAUSE), THE EXECUTIVE SHALL BE ENTITLED TO EARNED BUT UNPAID
BASE SALARY AND BENEFITS THROUGH THE DATE OF TERMINATION, AND THE EXECUTIVE
SHALL NOT BE ENTITLED TO ANY OTHER PAYMENTS OR BENEFITS.


 


(E)           UPON ANY TERMINATION OF THE EXECUTIVE’S EMPLOYMENT DURING THE
EMPLOYMENT TERM OTHER THAN BY THE COMPANY FOR CAUSE, THE COMPANY SHALL PAY FOR
THE CONTINUED MEDICAL BENEFITS FOR THE EXECUTIVE AND HIS FAMILY UNDER (AND IN
ACCORDANCE WITH THE TERMS OF) COBRA FOR A PERIOD OF TWELVE (12) MONTHS FOLLOWING
SUCH TERMINATION; FOR THE


 


9

--------------------------------------------------------------------------------



 


AVOIDANCE OF DOUBT THIS PROVISION APPLIES UPON A TERMINATION PURSUANT TO
SECTION 7(C) HEREOF.  THE EXECUTIVE SHALL PAY FOR THE REMAINING COBRA
ENTITLEMENT PERIOD.


 

For purposes of this Agreement:

 


(I)            A “CONSTRUCTIVE TERMINATION WITHOUT CAUSE” MEANS A TERMINATION OF
THE EXECUTIVE’S EMPLOYMENT DURING THE EMPLOYMENT TERM BY THE EXECUTIVE FOLLOWING
THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS WITHOUT THE EXECUTIVE’S PRIOR
CONSENT: (A) FAILURE BY THE COMPANY TO CONTINUE THE EXECUTIVE AS THE GENERAL
COUNSEL (EXCLUDING A PROMOTION); (B) ANY MATERIAL DIMINUTION IN THE EXECUTIVE’S
WORKING CONDITIONS OR AUTHORITY, RESPONSIBILITIES OR AUTHORITIES; (C) ASSIGNMENT
TO THE EXECUTIVE OF DUTIES THAT ARE INCONSISTENT, IN A MATERIAL RESPECT, WITH
THE SCOPE OF DUTIES AND RESPONSIBILITIES ASSOCIATED WITH HIS POSITION AS SET
FORTH HEREIN; (D) ANY MATERIALLY ADVERSE CHANGE IN THE REPORTING STRUCTURE
APPLICABLE TO THE EXECUTIVE (BUT NOT INCLUDING A CHANGE IN THE PERSON FILLING
THE POSITION TO WHICH THE EXECUTIVE REPORTS); (E) THE FAILURE OF THE COMPANY TO
MAINTAIN COMMERCIALLY REASONABLE DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE;
OR (F) A CHANGE IN CONTROL OCCURS AND THE EXECUTIVE IS TERMINATED IN A
TERMINATION WITHOUT CAUSE DURING THE PERIOD COMMENCING ON THE DATE OF THE CHANGE
IN CONTROL AND ENDING ON THE FIRST ANNIVERSARY THEREOF.  FOR PURPOSES OF THIS
AGREEMENT, A “CHANGE IN CONTROL” IS DEFINED IN APPENDIX D, AND INCORPORATED BY
REFERENCE.  THE EXECUTIVE SHALL GIVE THE COMPANY 10 DAYS’ NOTICE OF THE
EXECUTIVE’S INTENTION TO TERMINATE THE EXECUTIVE’S EMPLOYMENT AND CLAIM THAT A
CONSTRUCTIVE TERMINATION WITHOUT CAUSE (AS DEFINED IN (A), (B), (C), (D), (E) OR
(F) ABOVE) HAS OCCURRED, AND SUCH NOTICE SHALL DESCRIBE THE FACTS AND
CIRCUMSTANCES IN SUPPORT OF SUCH CLAIM IN REASONABLE DETAIL.  THE COMPANY SHALL
HAVE 10 DAYS THEREAFTER TO CURE SUCH FACTS AND CIRCUMSTANCES IF POSSIBLE.


 


10

--------------------------------------------------------------------------------



 


(II)           A “TERMINATION WITHOUT CAUSE” MEANS A TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT DURING THE EMPLOYMENT TERM BY THE COMPANY OTHER THAN FOR
CAUSE OR BY REASON OF THE EXECUTIVE BEING DISABLED.


 


(III)          “CAUSE” MEANS (X) THE EXECUTIVE IS CONVICTED OF, OR PLEADS GUILTY
OR NOLO CONTENDERE TO, A FELONY OR TO ANY CRIME INVOLVING FRAUD, EMBEZZLEMENT OR
BREACH OF TRUST; (Y) THE WILLFUL OR CONTINUED FAILURE OF THE EXECUTIVE TO
PERFORM THE EXECUTIVE’S DUTIES HEREUNDER (OTHER THAN AS A RESULT OF PHYSICAL OR
MENTAL ILLNESS); OR (Z) IN CARRYING OUT THE EXECUTIVE’S DUTIES HEREUNDER, THE
EXECUTIVE HAS ENGAGED IN CONDUCT THAT CONSTITUTES GROSS NEGLECT OR WILLFUL
MISCONDUCT, UNLESS THE EXECUTIVE BELIEVED IN GOOD FAITH THAT SUCH CONDUCT WAS
IN, OR NOT OPPOSED TO, THE BEST INTERESTS OF THE COMPANY AND EACH MEMBER OF THE
COMPANY AFFILIATED GROUP.  THE COMPANY SHALL GIVE THE EXECUTIVE 10 DAYS’ NOTICE
OF THE COMPANY’S INTENTION TO TERMINATE THE EXECUTIVE’S EMPLOYMENT AND CLAIM
THAT FACTS AND CIRCUMSTANCES CONSTITUTING CAUSE EXIST, AND SUCH NOTICE SHALL
DESCRIBE THE FACTS AND CIRCUMSTANCES IN SUPPORT OF SUCH CLAIM.  THE EXECUTIVE
SHALL HAVE 10 DAYS THEREAFTER TO CURE SUCH FACTS AND CIRCUMSTANCES IF POSSIBLE. 
IF THE BOARD REASONABLY CONCLUDES THAT THE EXECUTIVE HAS NOT CURED SUCH FACTS OR
CIRCUMSTANCES WITHIN SUCH TIME, CAUSE SHALL NOT BE DEEMED TO HAVE BEEN
ESTABLISHED UNLESS AND UNTIL THE EXECUTIVE HAS RECEIVED A HEARING BEFORE THE
BOARD (IF PROMPTLY REQUESTED BY THE EXECUTIVE) AND A MAJORITY OF THE BOARD
WITHIN 10 DAYS OF THE DATE OF SUCH HEARING (IF SO REQUESTED) REASONABLY CONFIRMS
THE EXISTENCE OF CAUSE AND THE TERMINATION OF THE EXECUTIVE THEREFOR.


 


(F)            EFFECT OF SECTION 409A OF THE INTERNAL REVENUE CODE.  IF THE
EXECUTIVE IS A “SPECIFIED EMPLOYEE” ON THE DATE OF TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT FOR PURPOSES OF SECTION 409A OF THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED, AND THE REGULATIONS THERE UNDER, NOTWITHSTANDING ANY
PROVISION OF THE AGREEMENT RELATING TO THE


 


11

--------------------------------------------------------------------------------



 


TIMING OF PAYMENTS TO THE EXECUTIVE HEREUNDER, IF SECTION 409A WOULD CAUSE THE
IMPOSITION OF THE ADDITIONAL TAX UNDER SECTION 409A IF PAID AS PROVIDED IN
SECTION 7 OF THE AGREEMENT, THEN SUCH PAYMENT SHALL BE PAID UPON THE DAY
FOLLOWING THE SIX-MONTH ANNIVERSARY OF THE DATE OF TERMINATION. FOR PURPOSES OF
THIS AGREEMENT, “SPECIFIED EMPLOYEE” SHALL MEAN A “SPECIFIED EMPLOYEE” WITHIN
THE MEANING OF CODE SECTION 409A(A)(2)(B)(I), AS DETERMINED BY THE COMPANY’S
COMPENSATION COMMITTEE.


 


(G)           RELEASE; FULL SATISFACTION.  NOTWITHSTANDING ANY OTHER PROVISION
OF THIS AGREEMENT, NO SEVERANCE PAY SHALL BECOME PAYABLE UNDER THIS AGREEMENT
UNLESS AND UNTIL THE EXECUTIVE AND THE COMPANY EXECUTE THE GENERAL RELEASE OF
CLAIMS IN FORM AND MANNER REASONABLY SATISFACTORY TO THE COMPANY AND
SUBSTANTIALLY SIMILAR TO APPENDIX E, AND SUCH RELEASE HAS BECOME IRREVOCABLE (IT
BEING THE INTENTION OF THE PARTIES THAT THE EXECUTIVE PROVIDE THE COMPANY WITH A
COMPLETE RELEASE OF ANY AND ALL CLAIMS AS A CONDITION TO THE RECEIPT OF THE
SEVERANCE PAY UNDER THIS AGREEMENT); PROVIDED, THAT THE EXECUTIVE SHALL NOT BE
REQUIRED TO RELEASE ANY INDEMNIFICATION RIGHTS, RIGHTS TO ACCRUED BENEFITS UNDER
THE COMPANY’S EMPLOYEE BENEFIT PLANS, OR RIGHTS TO FUTURE PAYMENTS OR BENEFITS
UNDER THIS AGREEMENT.  THE PAYMENT OF SEVERANCE PAY TO BE PROVIDED TO THE
EXECUTIVE PURSUANT TO THIS SECTION UPON TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT SHALL CONSTITUTE THE EXCLUSIVE PAYMENT IN THE NATURE OF SEVERANCE OR
TERMINATION PAY OR SALARY CONTINUATION WHICH SHALL BE DUE TO THE EXECUTIVE UPON
A TERMINATION OF EMPLOYMENT AND SHALL BE IN LIEU OF ANY OTHER SUCH PAYMENTS
UNDER ANY PLAN, PROGRAM, POLICY OR OTHER ARRANGEMENT WHICH HAS HERETOFORE BEEN
OR SHALL HEREAFTER BE ESTABLISHED BY ANY MEMBER OF THE COMPANY AFFILIATED GROUP
AND SHALL BE IN RESPECT OF ANY SUCH CLAIMS OR PAYMENTS DUE OR ARISING FROM ANY
BENEFITS, RIGHTS OR ENTITLEMENTS IN ANY JURISDICTION.

 

12

--------------------------------------------------------------------------------


 


(H)                                 RESIGNATION.  UPON TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT FOR ANY REASON, THE EXECUTIVE SHALL BE DEEMED TO HAVE
RESIGNED FROM ALL POSITIONS WITH ANY MEMBER OF THE COMPANY AFFILIATED GROUP, AS
APPLICABLE.


 


(I)                                     COOPERATION FOLLOWING TERMINATION. 
FOLLOWING TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR ANY REASON, THE
EXECUTIVE AGREES TO REASONABLY COOPERATE WITH THE COMPANY UPON THE REASONABLE
REQUEST OF THE BOARD AND TO BE REASONABLY AVAILABLE TO THE COMPANY WITH RESPECT
TO MATTERS ARISING OUT OF THE EXECUTIVE’S SERVICES TO ANY MEMBER OF THE COMPANY
AFFILIATED GROUP.  THE COMPANY SHALL CAUSE THE EXECUTIVE TO BE REIMBURSED FOR,
OR, AT THE EXECUTIVE’S REQUEST, CAUSE THE EXECUTIVE TO BE ADVANCED, EXPENSES
REASONABLY INCURRED IN CONNECTION WITH SUCH MATTERS.


 


8.                                       EXECUTIVE’S REPRESENTATION.  THE
EXECUTIVE REPRESENTS TO THE COMPANY THAT THE EXECUTIVE’S EXECUTION AND
PERFORMANCE OF THIS AGREEMENT DO NOT VIOLATE ANY AGREEMENT OR OBLIGATION
(WHETHER OR NOT WRITTEN) THAT THE EXECUTIVE HAS WITH OR TO ANY PERSON OR ENTITY
INCLUDING, WITHOUT LIMITATION, ANY PRIOR EMPLOYER.


 


9.                                       EXECUTIVE’S COVENANTS.


 


(A)                                  CONFIDENTIALITY.  THE EXECUTIVE AGREES AND
UNDERSTANDS THAT THE EXECUTIVE HAS BEEN, AND IN THE EXECUTIVE’S POSITION WITH
THE COMPANY THE EXECUTIVE WILL BE, EXPOSED TO AND RECEIVE INFORMATION RELATING
TO THE CONFIDENTIAL AFFAIRS OF THE COMPANY AFFILIATED GROUP, INCLUDING, WITHOUT
LIMITATION, TECHNICAL INFORMATION, BUSINESS AND MARKETING PLANS, STRATEGIES,
CUSTOMER (OR POTENTIAL CUSTOMER) INFORMATION, OTHER INFORMATION CONCERNING THE
PRODUCTS, PROMOTIONS, DEVELOPMENT, FINANCING, PRICING, TECHNOLOGY, INVENTIONS,
EXPANSION PLANS, BUSINESS POLICIES AND PRACTICES OF THE COMPANY AFFILIATED
GROUP, WHETHER OR NOT REDUCED TO TANGIBLE FORM, AND OTHER FORMS OF INFORMATION
CONSIDERED BY THE COMPANY AFFILIATED GROUP TO BE CONFIDENTIAL

 

13

--------------------------------------------------------------------------------


 


AND IN THE NATURE OF TRADE SECRETS.  THE EXECUTIVE WILL NOT KNOWINGLY DISCLOSE
SUCH INFORMATION, EITHER DIRECTLY OR INDIRECTLY, TO ANY PERSON OR ENTITY OUTSIDE
THE COMPANY AFFILIATED GROUP WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY;
PROVIDED, HOWEVER, THAT (I) THE EXECUTIVE SHALL HAVE NO OBLIGATION UNDER THIS
SECTION 9(A) WITH RESPECT TO ANY INFORMATION THAT IS OR BECOMES PUBLICLY KNOWN
OTHER THAN AS A RESULT OF THE EXECUTIVE’S BREACH OF THE EXECUTIVE’S OBLIGATIONS
HEREUNDER AND (II) THE EXECUTIVE MAY (X) DISCLOSE SUCH INFORMATION TO THE EXTENT
HE DETERMINES THAT SO DOING IS REASONABLE OR APPROPRIATE IN THE PERFORMANCE OF
THE EXECUTIVE’S DUTIES OR, (Y) AFTER GIVING PRIOR NOTICE TO THE COMPANY TO THE
EXTENT PRACTICABLE, UNDER THE CIRCUMSTANCES, DISCLOSE SUCH INFORMATION TO THE
EXTENT REQUIRED BY APPLICABLE LAWS OR GOVERNMENTAL REGULATIONS OR BY JUDICIAL OR
REGULATORY PROCESS.  THE EXECUTIVE SHALL COMPLY WITH THE COMPANY’S DATA
PROTECTION POLICIES.  UPON TERMINATION OF THE EXECUTIVE’S EMPLOYMENT, THE
EXECUTIVE SHALL PROMPTLY SUPPLY TO THE COMPANY ALL PROPERTY, KEYS, NOTES,
MEMORANDA, WRITINGS, LISTS, FILES, REPORTS, CUSTOMER LISTS, CORRESPONDENCE,
TAPES, DISKS, CARDS, SURVEYS, MAPS, LOGS, MACHINES, TECHNICAL DATA AND ANY OTHER
TANGIBLE PRODUCT OR DOCUMENT WHICH HAS BEEN PRODUCED BY, RECEIVED BY OR
OTHERWISE SUBMITTED TO THE EXECUTIVE IN THE COURSE OF OR OTHERWISE IN CONNECTION
WITH THE EXECUTIVE’S SERVICES TO THE COMPANY AFFILIATED GROUP DURING OR PRIOR TO
THE EMPLOYMENT TERM.


 


(B)                                 NON-COMPETITION AND NON-SOLICITATION. 
DURING THE PERIOD COMMENCING UPON THE EFFECTIVE DATE AND ENDING ON THE 18-MONTH
ANNIVERSARY OF THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY,
THE EXECUTIVE SHALL NOT, AS AN EMPLOYEE, EMPLOYER, STOCKHOLDER, OFFICER,
DIRECTOR, PARTNER, ASSOCIATE, CONSULTANT OR OTHER INDEPENDENT CONTRACTOR,
ADVISOR, PROPRIETOR, LENDER, OR IN ANY OTHER MANNER OR CAPACITY (OTHER THAN WITH
RESPECT TO THE EXECUTIVE’S SERVICES TO THE COMPANY AFFILIATED GROUP), DIRECTLY
OR INDIRECTLY:

 

14

--------------------------------------------------------------------------------


 


(I)                                     PERFORM SERVICES FOR, OR OTHERWISE HAVE
ANY INVOLVEMENT WITH, ANY BUSINESS UNIT OF A PERSON, WHERE SUCH BUSINESS UNIT
COMPETES DIRECTLY OR INDIRECTLY WITH ANY MEMBER OF THE COMPANY AFFILIATED GROUP
BY (X) OWNING OR OPERATING BROADBAND OR MOBILE COMMUNICATIONS NETWORKS FOR
TELEPHONE, MOBILE TELEPHONE, CABLE TELEVISION OR INTERNET SERVICES,
(Y) PROVIDING MOBILE TELEPHONE, FIXED LINE TELEPHONE, TELEVISION OR INTERNET
SERVICES OR (Z) OWNING, OPERATING OR PROVIDING ANY CONTENT-GENERATION SERVICES
OR TELEVISION CHANNELS, IN EACH CASE PRINCIPALLY IN THE UNITED KINGDOM (THE
“CORE BUSINESSES”); PROVIDED, HOWEVER, THAT THIS AGREEMENT SHALL NOT PROHIBIT
THE EXECUTIVE FROM OWNING UP TO 1% OF ANY CLASS OF EQUITY SECURITIES OF ONE OR
MORE PUBLICLY TRADED COMPANIES;


 


(II)                                  HIRE ANY INDIVIDUAL WHO IS, OR WITHIN THE
SIX MONTHS PRIOR TO THE EXECUTIVE’S TERMINATION WAS, AN EMPLOYEE OF ANY MEMBER
OF THE COMPANY AFFILIATED GROUP WHOSE BASE SALARY AT THE TIME OF HIRE EXCEEDED
£65,000 PER YEAR AND WITH WHOM THE EXECUTIVE HAD DIRECT CONTACT (OTHER THAN ON A
DE MINIMIS BASIS); OR


 


(III)                               SOLICIT, IN COMPETITION WITH ANY MEMBER OF
THE COMPANY AFFILIATED GROUP IN THE CORE BUSINESSES, ANY BUSINESS, OR ORDER OF
BUSINESS FROM ANY PERSON THAT THE EXECUTIVE KNOWS WAS A CURRENT OR PROSPECTIVE
CUSTOMER OF ANY MEMBER OF THE COMPANY AFFILIATED GROUP DURING THE EXECUTIVE’S
EMPLOYMENT AND WITH WHOM THE EXECUTIVE HAD CONTACT; PROVIDED, THAT,
NOTWITHSTANDING THE FOREGOING, THE EXECUTIVE SHALL NOT BE DEEMED TO BE IN
VIOLATION OF CLAUSE (I) OR CLAUSE (III) OF THE FOREGOING BY VIRTUE OF
(I) REJOINING FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP (OR ANY OF ITS
SUCCESSORS OR AFFILIATES) AS A PARTNER, MEMBER OR EMPLOYEE, AND ACTING IN SUCH
CAPACITY OR (II) ACTING AS AN ATTORNEY (AS PARTNER, SHAREHOLDER, MEMBER OR
EMPLOYEE) OR VICE PRESIDENT, DIRECTOR OR MANAGING DIRECTOR OR IN A SIMILAR
POSITION AT ANY OTHER LAW FIRM, INVESTMENT BANKING FIRM OR CONSULTING FIRM,
INSTITUTIONAL INVESTOR OR SIMILAR

 

15

--------------------------------------------------------------------------------


 


ENTITY, IN EACH CASE SO LONG AS THE EXECUTIVE TAKES REASONABLE STEPS TO INSULATE
HIMSELF FROM THE BUSINESSES AND ACTIVITIES OF ANY SUCH ENTITY THAT COMPETE WITH
THE CORE BUSINESSES DURING ANY PERIOD THAT THIS SECTION 9(B) IS IN EFFECT.


 


(C)                                  PROPRIETARY RIGHTS.  THE EXECUTIVE ASSIGNS
ALL OF THE EXECUTIVE’S INTEREST IN ANY AND ALL INVENTIONS, DISCOVERIES,
IMPROVEMENTS AND PATENTABLE OR COPYRIGHTABLE WORKS INITIATED, CONCEIVED OR MADE
BY THE EXECUTIVE, EITHER ALONE OR IN CONJUNCTION WITH OTHERS, DURING THE
EMPLOYMENT TERM AND RELATED TO THE BUSINESS OR ACTIVITIES OF ANY MEMBER OF THE
COMPANY AFFILIATED GROUP TO THE COMPANY OR ITS NOMINEE.  WHENEVER REQUESTED TO
DO SO BY THE COMPANY, THE EXECUTIVE SHALL EXECUTE ANY AND ALL APPLICATIONS,
ASSIGNMENTS OR OTHER INSTRUMENTS THAT THE COMPANY SHALL IN GOOD FAITH DEEM
NECESSARY TO APPLY FOR AND OBTAIN TRADEMARKS, PATENTS OR COPYRIGHTS OF THE
UNITED STATES OR ANY FOREIGN COUNTRY OR OTHERWISE PROTECT THE INTEREST OF ANY
MEMBER OF THE COMPANY AFFILIATED GROUP THEREIN.  THESE OBLIGATIONS SHALL
CONTINUE BEYOND THE CONCLUSION OF THE EMPLOYMENT TERM WITH RESPECT TO
INVENTIONS, DISCOVERIES, IMPROVEMENTS OR COPYRIGHTABLE WORKS INITIATED,
CONCEIVED OR MADE BY THE EXECUTIVE DURING THE EMPLOYMENT TERM.


 


(D)                                 ACKNOWLEDGMENT.  THE EXECUTIVE EXPRESSLY
RECOGNIZES AND AGREES THAT THE RESTRAINTS IMPOSED BY THIS SECTION 9 ARE
REASONABLE AS TO TIME AND GEOGRAPHIC SCOPE AND ARE NOT OPPRESSIVE.  THE
EXECUTIVE FURTHER EXPRESSLY RECOGNIZES AND AGREES THAT THE RESTRAINTS IMPOSED BY
THIS SECTION 9 REPRESENT A REASONABLE AND NECESSARY RESTRICTION FOR THE
PROTECTION OF THE LEGITIMATE INTERESTS OF THE COMPANY AFFILIATED GROUP, THAT THE
FAILURE BY THE EXECUTIVE TO OBSERVE AND COMPLY WITH THE COVENANTS AND AGREEMENTS
IN THIS SECTION 9 WILL CAUSE IRREPARABLE HARM TO THE COMPANY AFFILIATED GROUP,
THAT IT IS AND WILL CONTINUE TO BE DIFFICULT TO ASCERTAIN THE HARM AND DAMAGES
TO THE COMPANY AFFILIATED GROUP THAT SUCH A FAILURE BY THE EXECUTIVE WOULD
CAUSE, THAT

 

16

--------------------------------------------------------------------------------


 


THE CONSIDERATION RECEIVED BY THE EXECUTIVE FOR ENTERING INTO THESE COVENANTS
AND AGREEMENTS IS FAIR, THAT THE COVENANTS AND AGREEMENTS AND THEIR ENFORCEMENT
WILL NOT DEPRIVE THE EXECUTIVE OF AN ABILITY TO EARN A REASONABLE LIVING, AND
THAT THE EXECUTIVE HAS ACQUIRED KNOWLEDGE AND SKILLS IN THIS FIELD THAT WILL
ALLOW THE EXECUTIVE TO OBTAIN EMPLOYMENT WITHOUT VIOLATING THESE COVENANTS AND
AGREEMENTS.  THE EXECUTIVE FURTHER EXPRESSLY ACKNOWLEDGES THAT THE EXECUTIVE HAS
RECEIVED AN OPPORTUNITY TO CONSULT INDEPENDENT COUNSEL BEFORE EXECUTING THIS
AGREEMENT.


 


10.                                 INDEMNIFICATION.


 


(A)                                  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE COMPANY SHALL INDEMNIFY THE EXECUTIVE AGAINST, AND SAVE AND HOLD THE
EXECUTIVE HARMLESS FROM, ANY DAMAGES, LIABILITIES, LOSSES, JUDGMENTS, PENALTIES,
FINES, AMOUNTS PAID OR TO BE PAID IN SETTLEMENT, COSTS AND REASONABLE EXPENSES
(INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES), RESULTING FROM,
ARISING OUT OF OR IN CONNECTION WITH ANY THREATENED, PENDING OR COMPLETED CLAIM,
ACTION, PROCEEDING OR INVESTIGATION (WHETHER CIVIL OR CRIMINAL) AGAINST OR
AFFECTING THE EXECUTIVE BY REASON OF THE EXECUTIVE’S SERVICE FROM AND AFTER THE
EFFECTIVE DATE AS AN OFFICER, DIRECTOR OR EMPLOYEE OF, OR CONSULTANT TO, ANY
MEMBER OF THE COMPANY AFFILIATED GROUP, OR IN ANY CAPACITY AT THE REQUEST OF ANY
MEMBER OF THE COMPANY AFFILIATED GROUP, OR AN OFFICER, DIRECTOR OR EMPLOYEE
THEREOF, IN OR WITH REGARD TO ANY OTHER ENTITY, EMPLOYEE BENEFIT PLAN OR
ENTERPRISE (OTHER THAN ARISING OUT OF THE EXECUTIVE’S ACTS OF MISAPPROPRIATION
OF FUNDS OR ACTUAL FRAUD).  IN THE EVENT THE COMPANY DOES NOT COMPROMISE OR
ASSUME THE DEFENSE OF ANY INDEMNIFIABLE CLAIM OR ACTION AGAINST THE EXECUTIVE,
THE COMPANY SHALL PROMPTLY CAUSE THE EXECUTIVE TO BE PAID TO THE EXTENT
PERMITTED BY APPLICABLE LAW ALL COSTS AND EXPENSES INCURRED OR TO BE INCURRED BY
THE EXECUTIVE IN DEFENDING OR RESPONDING TO ANY CLAIM OR INVESTIGATION IN
ADVANCE OF THE FINAL DISPOSITION THEREOF; PROVIDED, HOWEVER, THAT IF IT IS
ULTIMATELY DETERMINED BY A FINAL JUDGMENT OF A COURT OF COMPETENT

 

17

--------------------------------------------------------------------------------


 


JURISDICTION (FROM WHOSE DECISION NO APPEALS MAY BE TAKEN, OR THE TIME FOR
APPEAL HAVING LAPSED) THAT THE EXECUTIVE WAS NOT ENTITLED TO INDEMNITY
HEREUNDER, THEN THE EXECUTIVE SHALL REPAY FORTHWITH ALL AMOUNTS SO ADVANCED. 
THE COMPANY MAY NOT AGREE TO ANY SETTLEMENT OR COMPROMISE OF ANY CLAIM AGAINST
THE EXECUTIVE, OTHER THAN A SETTLEMENT OR COMPROMISE SOLELY FOR MONETARY DAMAGES
FOR WHICH THE COMPANY SHALL BE SOLELY RESPONSIBLE, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE EXECUTIVE, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD. 
THIS RIGHT TO INDEMNIFICATION SHALL BE IN ADDITION TO, AND NOT IN LIEU OF, ANY
OTHER RIGHT TO INDEMNIFICATION TO WHICH THE EXECUTIVE SHALL BE ENTITLED PURSUANT
TO THE COMPANY’S CERTIFICATE OF INCORPORATION OR BY-LAWS OR OTHERWISE.


 


(B)                                 DIRECTORS’ AND OFFICERS’ INSURANCE.  THE
COMPANY SHALL USE ITS BEST EFFORTS TO MAINTAIN COMMERCIALLY REASONABLE
DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE DURING THE EMPLOYMENT TERM WHICH
WILL COVER THE EXECUTIVE.


 


11.                                 CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY.
ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IN THE EVENT THAT IT
IS DETERMINED (AS HEREINAFTER PROVIDED) THAT ANY PAYMENT (OTHER THAN THE
GROSS-UP PAYMENTS PROVIDED FOR IN THIS SECTION 11) OR DISTRIBUTION BY THE
COMPANY OR ANY OF ITS AFFILIATES TO OR FOR THE BENEFIT OF THE EXECUTIVE, WHETHER
PAID OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS
AGREEMENT OR OTHERWISE PURSUANT TO OR BY REASON OF ANY OTHER AGREEMENT, POLICY,
PLAN, PROGRAM OR ARRANGEMENT, INCLUDING, WITHOUT LIMITATION, ANY STOCK OPTION,
PERFORMANCE SHARE, PERFORMANCE UNIT, STOCK APPRECIATION RIGHT OR SIMILAR RIGHT,
OR THE LAPSE OR TERMINATION OF ANY RESTRICTION ON OR THE VESTING OR
EXERCISABILITY OF ANY OF THE FOREGOING (A “PAYMENT”), WOULD BE SUBJECT TO THE
EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE (OR ANY SUCCESSOR PROVISION
THERETO), BY REASON OF BEING CONSIDERED “CONTINGENT ON A CHANGE IN OWNERSHIP OR
CONTROL” OF THE COMPANY, WITHIN THE

 

18

--------------------------------------------------------------------------------


 


MEANING OF SECTION 280G OF THE CODE (OR ANY SUCCESSOR PROVISION THERETO) OR TO
ANY SIMILAR TAX IMPOSED BY STATE OR LOCAL LAW, OR ANY INTEREST OR PENALTIES WITH
RESPECT TO SUCH TAX (SUCH TAX OR TAXES, TOGETHER WITH ANY SUCH INTEREST AND
PENALTIES, BEING HEREINAFTER COLLECTIVELY REFERRED TO AS THE “EXCISE TAX”), THEN
THE EXECUTIVE WILL BE ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT OR PAYMENTS
(COLLECTIVELY, A “GROSS-UP PAYMENT”).  THE GROSS-UP PAYMENT WILL BE IN AN AMOUNT
SUCH THAT, AFTER PAYMENT BY THE EXECUTIVE OF ALL TAXES (INCLUDING ANY INTEREST
OR PENALTIES IMPOSED WITH RESPECT TO SUCH TAXES), INCLUDING ANY EXCISE TAX
IMPOSED UPON THE GROSS-UP PAYMENT, THE EXECUTIVE RETAINS AN AMOUNT OF THE
GROSS-UP PAYMENT EQUAL TO THE EXCISE TAX IMPOSED UPON THE PAYMENT.  FOR PURPOSES
OF DETERMINING THE AMOUNT OF THE GROSS-UP PAYMENT, THE EXECUTIVE WILL BE
CONSIDERED TO PAY (X) FEDERAL INCOME TAXES AT THE HIGHEST RATE IN EFFECT IN THE
YEAR IN WHICH THE GROSS-UP PAYMENT WILL BE MADE AND (Y) STATE AND LOCAL INCOME
TAXES AT THE HIGHEST RATE IN EFFECT IN THE STATE OR LOCALITY IN WHICH THE
GROSS-UP PAYMENT WOULD BE SUBJECT TO STATE OR LOCAL TAX, NET OF THE MAXIMUM
REDUCTION IN FEDERAL INCOME TAX THAT COULD BE OBTAINED FROM DEDUCTION OF SUCH
STATE AND LOCAL TAXES.


 


12.                                 MISCELLANEOUS.


 


(A)                                  NON-WAIVER OF RIGHTS.  THE FAILURE TO
ENFORCE AT ANY TIME THE PROVISIONS OF THIS AGREEMENT OR TO REQUIRE AT ANY TIME
PERFORMANCE BY THE OTHER PARTY OF ANY OF THE PROVISIONS HEREOF SHALL IN NO WAY
BE CONSTRUED TO BE A WAIVER OF SUCH PROVISIONS OR TO AFFECT EITHER THE VALIDITY
OF THIS AGREEMENT OR ANY PART HEREOF, OR THE RIGHT OF EITHER PARTY TO ENFORCE
EACH AND EVERY PROVISION IN ACCORDANCE WITH ITS TERMS.  NO WAIVER BY EITHER
PARTY HERETO AT ANY TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF, OR
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY
SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR CONDITIONS OR
PROVISIONS AT THAT TIME OR AT ANY PRIOR OR SUBSEQUENT TIME.

 

19

--------------------------------------------------------------------------------


 


(B)                                 NOTICES.  ALL NOTICES REQUIRED OR PERMITTED
HEREUNDER WILL BE GIVEN IN WRITING, BY PERSONAL DELIVERY, BY CONFIRMED FACSIMILE
TRANSMISSION (WITH A COPY SENT BY EXPRESS DELIVERY) OR BY EXPRESS NEXT-DAY
DELIVERY VIA EXPRESS MAIL OR ANY REPUTABLE COURIER SERVICE, IN EACH CASE
ADDRESSED AS FOLLOWS (OR TO SUCH OTHER ADDRESS AS MAY BE DESIGNATED):

 

If to the Company:

 

Media House, Bartley Wood Business Park, Hook,

 

 

Hampshire RG27 9UP

 

 

Attention: Group HR Director

 

 

Fax: +44 1256 752 454

 

 

 

If to the Executive:

 

Bryan H. Hall

 

 

[INTENTIONALLY OMITTED]

 

Notices that are delivered personally, by confirmed facsimile transmission, or
by courier as aforesaid, shall be effective on the date of delivery.

 


(C)                                  BINDING EFFECT; ASSIGNMENT.  THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO AND THEIR
RESPECTIVE HEIRS, EXECUTORS, PERSONAL REPRESENTATIVES, ESTATES, SUCCESSORS
(WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION, REORGANIZATION
OR OTHERWISE) AND ASSIGNS.  NOTWITHSTANDING THE PROVISIONS OF THE IMMEDIATELY
PRECEDING SENTENCE, THE EXECUTIVE SHALL NOT ASSIGN ALL OR ANY PORTION OF THIS
AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.


 


(D)                                 WITHHOLDING: SOCIAL SECURITY.  THE COMPANY
SHALL WITHHOLD OR CAUSE TO BE WITHHELD FROM ANY PAYMENTS MADE PURSUANT TO THIS
AGREEMENT ALL FEDERAL, STATE, CITY, FOREIGN OR OTHER TAXES AND SOCIAL SECURITY
OR SIMILAR PAYMENTS AS SHALL BE REQUIRED TO BE WITHHELD PURSUANT TO ANY LAW OR
GOVERNMENTAL REGULATION OR RULING IN ACCORDANCE WITH THE TAX EQUALIZATION POLICY
SET FORTH IN APPENDIX B.  NOTWITHSTANDING THE FOREGOING, THE EXECUTIVE SHALL
REMAIN RESPONSIBLE FOR

 

20

--------------------------------------------------------------------------------


 


ALL SUCH AMOUNTS AS HE MAY OWE IN RESPECT OF HIS COMPENSATION HEREUNDER.  ANY
PAYMENTS MADE PURSUANT TO THIS AGREEMENT WILL BE SUBJECT TO US SOCIAL SECURITY
DEDUCTIONS FOR THE EMPLOYMENT TERM AND THE COMPANY AND THE EXECUTIVE SHALL BE
RESPONSIBLE FOR MAKING THEIR RESPECTIVE EMPLOYER AND EMPLOYEE CONTRIBUTIONS
THERETO, AND THE EXECUTIVE HEREBY AUTHORIZES THE COMPANY TO DEDUCT FROM ANY
PAYMENTS TO BE MADE TO THE EXECUTIVE HIS EMPLOYEE SOCIAL SECURITY CONTRIBUTIONS
AND REMIT THESE TO THE RELEVANT AUTHORITY.


 


(E)                                  DATA PROTECTION.  IN ACCORDANCE WITH
RELEVANT DATA PROTECTION LEGISLATION, THE COMPANY WILL HOLD AND PROCESS THE
INFORMATION IT COLLECTS RELATING TO THE EXECUTIVE IN THE COURSE OF THE
EXECUTIVE’S EMPLOYMENT FOR THE PURPOSES OF EMPLOYEE ADMINISTRATION, STATISTICAL
AND RECORD KEEPING PURPOSES, INCLUDING INFORMATION FOR OCCUPATIONAL HEALTH AND
PENSION PURPOSES.  THIS MAY INCLUDE INFORMATION RELATING TO THE EXECUTIVE’S
PHYSICAL OR MENTAL HEALTH.  SOME OF THE EXECUTIVE’S INFORMATION MAY BE PROCESSED
OUTSIDE THE EUROPEAN ECONOMIC AREA, INCLUDING WITHOUT LIMITATION IN THE UNITED
STATES.  THE EXECUTIVE’S INFORMATION WILL BE TREATED CONFIDENTIALLY AND WILL
ONLY BE AVAILABLE TO AUTHORIZED PERSONS.


 


(F)                                    ENTIRE AGREEMENT.  THIS AGREEMENT (AS
AMENDED AND RESTATED HEREBY) CONSTITUTES THE COMPLETE UNDERSTANDING BETWEEN THE
PARTIES WITH RESPECT TO THE EXECUTIVE’S EMPLOYMENT AND SUPERSEDES ANY OTHER
PRIOR ORAL OR WRITTEN AGREEMENTS, ARRANGEMENTS OR UNDERSTANDINGS BETWEEN THE
EXECUTIVE AND ANY MEMBER OF THE COMPANY AFFILIATED GROUP (EXCEPT, FOR AVOIDANCE
OF DOUBT, AGREEMENTS EVIDENCING EQUITY COMPENSATION GRANTED TO THE EXECUTIVE). 
WITHOUT LIMITING THE GENERALITY OF THIS SECTION 12(E), EFFECTIVE AS OF THE
EFFECTIVE DATE, THIS AGREEMENT SUPERSEDES ANY EXISTING EMPLOYMENT, RETENTION,
SEVERANCE AND CHANGE-IN-CONTROL AGREEMENTS OR SIMILAR ARRANGEMENTS OR
UNDERSTANDINGS (COLLECTIVELY, THE “PRIOR AGREEMENTS”) BETWEEN THE EXECUTIVE AND
THE COMPANY AND ANY MEMBER OF THE COMPANY

 

21

--------------------------------------------------------------------------------


 


AFFILIATED GROUP, AND ANY AND ALL CLAIMS UNDER OR IN RESPECT OF THE PRIOR
AGREEMENTS THAT THE EXECUTIVE MAY HAVE OR ASSERT ON OR FOLLOWING THE EFFECTIVE
DATE SHALL BE GOVERNED BY AND COMPLETELY SATISFIED AND DISCHARGED IN ACCORDANCE
WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.  NO AGREEMENTS OR
REPRESENTATIONS, ORAL OR OTHERWISE, EXPRESS OR IMPLIED, WITH RESPECT TO THE
SUBJECT MATTER HEREOF HAVE BEEN MADE BY EITHER PARTY THAT ARE NOT SET FORTH
EXPRESSLY IN THIS AGREEMENT.


 


(G)                                 SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT, OR ANY APPLICATION THEREOF TO ANY CIRCUMSTANCES, IS INVALID, IN WHOLE
OR IN PART, SUCH PROVISION OR APPLICATION SHALL TO THAT EXTENT BE SEVERABLE AND
SHALL NOT AFFECT OTHER PROVISIONS OR APPLICATIONS OF THIS AGREEMENT.


 


(H)                                 GOVERNING LAW, ETC.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK (WITHOUT REGARD, TO THE EXTENT PERMITTED BY LAW, TO ANY CONFLICT OF LAW
RULES WHICH MIGHT RESULT IN THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION). 
THE EXECUTIVE IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK AND ANY FEDERAL COURT SITTING IN THE STATE OF NEW YORK.
EACH OF THE PARTIES WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) RELATED TO OR
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT AND THE EMPLOYMENT AND OTHER
MATTERS THAT ARE THE SUBJECT OF THIS AGREEMENT AND AGREES THAT ANY SUCH ACTION,
CLAIM OR PROCEEDING MAY BE BROUGHT EXCLUSIVELY IN A FEDERAL OR STATE COURT
SITTING IN THE STATE OF NEW YORK.


 


(I)                                     MODIFICATIONS.  NEITHER THIS AGREEMENT
NOR ANY PROVISION HEREOF MAY BE MODIFIED, ALTERED, AMENDED OR WAIVED EXCEPT BY
AN INSTRUMENT IN WRITING DULY SIGNED BY THE PARTY TO BE CHARGED.

 

22

--------------------------------------------------------------------------------


 


(J)                                     NUMBER AND HEADINGS.  AS USED IN THIS
AGREEMENT, THE TERM “INCLUDING” MEANS “INCLUDING WITHOUT LIMITATION”, REFERENCES
TO SECTIONS OR APPENDICES REFER TO SECTIONS OR APPENDICES OF THIS AGREEMENT
UNLESS OTHERWISE SPECIFICALLY PROVIDED.  WHENEVER ANY WORDS USED HEREIN ARE IN
THE SINGULAR FORM, THEY SHALL BE CONSTRUED AS THOUGH THEY WERE ALSO USED IN THE
PLURAL FORM IN ALL CASES WHERE THEY WOULD SO APPLY.  THE HEADINGS CONTAINED
HEREIN ARE SOLELY FOR PURPOSES OF REFERENCE, ARE NOT PART OF THIS AGREEMENT AND
SHALL NOT IN ANY WAY AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


(K)                                  COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

(signature page follows)

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and the
Executive has executed this Agreement as of the day and year first above
written, in each case effective as of the Effective Date.

 

 

VIRGIN MEDIA INC.

 

 

 

 

 

/s/ James Mooney

 

By: James Mooney

 

Title: Chairman of the Board

 

 

 

 

 

THE EXECUTIVE

 

 

 

 

 

/s/ Bryan H. Hall

 

Bryan H. Hall

 

24

--------------------------------------------------------------------------------


 

Appendix A

 

[INTENTIONALLY OMITTED]

 

25

--------------------------------------------------------------------------------


 

Appendix B

 

[INTENTIONALLY OMITTED]

 

26

--------------------------------------------------------------------------------


 

Appendix C

 

Virgin Media Inc. Equity-Based Compensation

 

(1) Original Employment Term: Options to purchase common stock of NTL
Incorporated

 

The Executive was granted 60,000 (150,000 post Merger) options at an exercise
price equal to the fair market value on the date of execution of the employment
agreement.

 

Vesting period = three years

 

The options granted vest 33% on each of June 15, 2005, 2006 and 2007.

 

Other terms:  The options are subject to the Company’s standard form of stock
option agreement

 

The foregoing options were granted in 2004.

 

(2) Extended Employment Term: Restricted Stock

 

(a) On the then Effective Date, the Executive will be granted 67,500 shares of
Restricted Stock, vesting over three years in equal installments on the
following dates:

 

March 15, 2007

 

March 15, 2008

 

January 15, 2009

 

The shares of Restricted Stock will be subject to the Company’s standard form of
Restricted Stock Agreement (including provisions automatically accelerating the
vesting thereof upon a Change in Control). The foregoing stock was granted in
December 2006.

 

(b) The Executive will be granted 150,000 options at an exercise price equal to
the mid-market price on the then Effective Date, vesting over three years in
equal installments on the following dates:

 

March 15, 2007

 

March 15, 2008

 

January 15, 2009

 

The options will be subject to the Company’s standard form of stock option
agreement (including provisions automatically accelerating the vesting thereof
upon an Acceleration Event). The foregoing options were granted in December of
2006.

 

(3) Second Extended Employment Term: Stock Options

 

27

--------------------------------------------------------------------------------


 

The Executive will be granted 200,000 options to purchase stock of Virgin Media
Inc. at an exercise price equal to the mid market price on the Effective Date,
vesting in equal installments on the following dates:

 

100,000

 

June 30, 2009

 

 

 

100,000

 

December 31, 2009

 

The options will be subject to the Company’s standard form of stock option
agreement (including provisions automatically accelerating the vesting thereof
upon an Acceleration Event), the Virgin Media Inc. 2006 Stock Incentive Plan and
the Company’s insider trading policy.

 

28

--------------------------------------------------------------------------------


 

Appendix D

 

A “Change in Control” shall be deemed to occur if the event set forth in any one
of the following paragraphs shall have occurred:

 

(I)            ANY PERSON IS OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY (NOT INCLUDING IN THE SECURITIES
BENEFICIALLY OWNED BY SUCH PERSON ANY SECURITIES ACQUIRED DIRECTLY FROM THE
COMPANY) REPRESENTING 30% OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S
THEN OUTSTANDING SECURITIES, EXCLUDING ANY PERSON WHO BECOMES SUCH A BENEFICIAL
OWNER IN CONNECTION WITH A TRANSACTION DESCRIBED IN CLAUSE (A) OF PARAGRAPH
(III) BELOW; OR

 

(II)           THE FOLLOWING INDIVIDUALS CEASE FOR ANY REASON TO CONSTITUTE A
MAJORITY OF THE NUMBER OF DIRECTORS THEN SERVING: INDIVIDUALS WHO, ON THE DATE
THE PLAN IS ADOPTED BY THE BOARD OF DIRECTORS OF THE COMPANY (“BOARD”),
CONSTITUTE THE BOARD AND ANY NEW DIRECTOR (OTHER THAN A DIRECTOR WHOSE INITIAL
ASSUMPTION OF OFFICE IS IN CONNECTION WITH AN ACTUAL OR THREATENED ELECTION
CONTEST, INCLUDING, WITHOUT LIMITATION, A CONSENT SOLICITATION, RELATING TO THE
ELECTION OF DIRECTORS OF THE COMPANY) WHOSE APPOINTMENT OR ELECTION BY THE BOARD
OR NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED OR
RECOMMENDED BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN STILL IN
OFFICE WHO EITHER WERE DIRECTORS ON THE DATE HEREOF OR WHOSE APPOINTMENT,
ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED OR RECOMMENDED;
OR

 

(III)          THERE IS CONSUMMATED A MERGER OR CONSOLIDATION OF THE COMPANY OR
ANY DIRECT OR INDIRECT SUBSIDIARY OF THE COMPANY WITH ANY OTHER CORPORATION,
OTHER THAN (A) A MERGER OR CONSOLIDATION WHICH WOULD RESULT IN THE VOTING
SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR TO SUCH MERGER OR
CONSOLIDATION CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY
BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING ENTITY OR ANY PARENT
THEREOF) AT LEAST 50% OF THE COMBINED VOTING POWER OF THE SECURITIES OF THE
COMPANY OR SUCH SURVIVING ENTITY OR ANY PARENT THEREOF OUTSTANDING IMMEDIATELY
AFTER SUCH MERGER OR CONSOLIDATION, OR (B) A MERGER OR CONSOLIDATION EFFECTED TO
IMPLEMENT A RECAPITALIZATION OF THE COMPANY (OR SIMILAR TRANSACTION) IN WHICH NO
PERSON IS OR BECOMES THE BENEFICIAL OWNER, DIRECTORY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY (NOT INCLUDING IN THE SECURITIES BENEFICIALLY OWNED BY
SUCH PERSON ANY SECURITIES ACQUIRED DIRECTLY FROM THE COMPANY) REPRESENTING 30%
OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING
SECURITIES; OR

 

(IV)          THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY OR THERE IS CONSUMMATED AN AGREEMENT
FOR THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS, OTHER THAN A SALE OR DISPOSITION BY THE COMPANY OF ALL
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS TO AN ENTITY, AT LEAST 50% OF THE
COMBINED VOTING POWER OF THE VOTING SECURITIES OF WHICH ARE OWNED BY THE
STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH SALE.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

29

--------------------------------------------------------------------------------


 

For purposes of this Appendix D:

 

“Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12 of
the Securities Exchange Act of 1934.

 

“Person” shall have the meaning given in Section 3(a)(9) of the Securities
Exchange Act of 1934, as modified and used in Sections 13(d) and 14(d) thereof,
except that such terms shall not include (i) the Company or any of its
Affiliates, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company.

 

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, except that a Person shall not be deemed to be
the Beneficial Owner of any securities which are properly filed on a Form 13-G.

 

30

--------------------------------------------------------------------------------


 

Appendix E

 


FORM OF RELEASE AGREEMENT


 

WHEREAS, Bryan H. Hall (the “Executive”) was employed by Virgin Media Inc. (the
“Company”) as its General Counsel pursuant to a Second Amended & Restated
Employment Agreement, dated August 4, 2008 (the “Employment Agreement”);

 

NOW, THEREFORE, in consideration of the following payments and benefits:

 

·      [list benefits] (collectively, the “Payments and Benefits”),

 

and the mutual release set forth herein, the Executive voluntarily, knowingly
and willingly accepts the Payments and Benefits under this Release Agreement in
full and final settlement of any claims which the Executive has brought or could
bring against the Company in relation to the Executive’s employment or the
termination of that employment and agrees to the terms of this Release
Agreement.

 

1.     The Executive acknowledges and agrees that the Company is under no
obligation to offer the Executive the Payments and Benefits, unless the
Executive consents to the terms of this Release Agreement. The Executive further
acknowledges that he is under no obligation to consent to the terms of this
Release Agreement and that the Executive has entered into this Release Agreement
freely and voluntarily after having the opportunity to obtain legal advice in
the United States and the United Kingdom.

 

2.     The Executive voluntarily, knowingly and willingly releases and forever
discharges the Company and its Affiliates, together with their respective
officers, directors, partners, shareholders, employees, agents, and the
officers, directors, partners, shareholders, employees, agents of the foregoing,
as well as each of their predecessors, successors and assigns (collectively,
“Releasees”), from any and all charges, complaints, claims, promises,
agreements, controversies, causes of action and demands of any nature whatsoever
that the Executive or his executors,

 

31

--------------------------------------------------------------------------------


 

administrators, successors or assigns ever had, now have or hereafter can, shall
or may have against Releasees by reason of any matter, cause or thing whatsoever
arising prior to the time of signing of this Release Agreement by the Executive.
The release being provided by the Executive in this Release Agreement includes,
but is not limited to, any rights or claims relating in any way to the
Executive’s employment relationship with the Company, or the termination
thereof, or under any statute, including the United States federal Age
Discrimination in Employment Act of 1967, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1990, the Americans with Disabilities Act of 1990,
the Executive Retirement Income Security Act of 1974, the Family and Medical
Leave Act of 1993, UK and European Union law for a redundancy payment or for
remedies for alleged unfair dismissal, wrongful dismissal, breach of contract,
unlawful discrimination on grounds of sex, race, age, disability, sexual
orientation, religion or belief, unauthorized deduction from pay, non-payment of
holiday pay and breach of the United Kingdom Working Time Regulations 1998,
detriment suffered on a ground set out in section 47B of the Employment Rights
Act 1996 (protected disclosures), breach of the National Minimum Wage Act 1998
and compensation under the Data Protection Act 1998, each as amended, and any
other U.S. or foreign federal, state or local law or judicial decision.

 

3.     The Executive acknowledges and agrees that he shall not, directly or
indirectly, seek or further be entitled to any personal recovery in any lawsuit
or other claim against the Company or any other Releasee based on any event
arising out of the matters released in paragraph 2. The Executive and the
Company acknowledge that the conditions regulating compromise agreements in
England and Wales including the Employment Rights Act 1996, the Sex
Discrimination Act 1975, the Race Relations Act 1976, the Disability
Discrimination Act 1995, the

 

32

--------------------------------------------------------------------------------


 

Working Time Regulations 1998, the Employment Equality (Age) Regulations 2006
and the National Minimum Wage Act 1998 have been satisfied in respect of this
Release Agreement.

 

4.     Nothing herein shall be deemed to release (i) any of the Executive’s
rights to the Payments and Benefits or (ii) any of the benefits that the
Executive has accrued prior to the date this Release Agreement is executed by
the Executive under the Company’s employee benefit plans and arrangements, or
any agreement in effect with respect to the employment of the Executive of
(iii) any claim for indemnification as provided under Section 10 of the
Employment Agreement.

 

5.     In consideration of the Executive’s release set forth in paragraph 2, the
Company knowingly and willingly releases and forever discharges the Executive
from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever that the
Company now has or hereafter can, shall or may have against him by reason of any
matter, cause or thing whatsoever arising prior to the time of signing of this
Release Agreement by the Company, provided, however, that nothing herein is
intended to release any claim the Company may have against the Executive for any
illegal conduct.

 

6.     The Executive represents and warrants to the Company that:

 

(i)    Prior to entering into this Release Agreement, the Executive received
independent legal advice from [   ] (the “UK Independent Adviser”), who has
signed the certificate at Appendix 1;

 

(ii)   Such independent legal advice related to the terms and effect of this
Release Agreement in accordance with the laws of England and Wales and, in
particular, its effect upon the Executive’s ability to make any further claims
under the laws of the United Kingdom in connection with the Executive’s
employment or its termination;

 

33

--------------------------------------------------------------------------------


 

(iii)  The Executive has provided the UK Independent Adviser with all available
information which the UK Independent Adviser requires or may require in order to
advise whether the Executive has any such claims; and

 

(iv)  The Executive was advised by the UK Independent Adviser that there was in
force, at the time when the Executive received the independent legal advice, a
policy of insurance covering the risk of a claim by the Executive in respect of
losses arising in consequence of that advice.

 

7.     The Company will contribute up to a maximum of £500 plus value added tax
towards any legal fees reasonably incurred by the Executive in obtaining
independent legal advice regarding the terms and effect of this Release
Agreement under the laws of the United Kingdom.  The contribution will be paid
following the Company receiving from the UK Independent Adviser’s firm an
appropriate invoice addressed to the Executive and expressed to be payable by
the Company.

 

8.     The Executive acknowledges that he has been offered the opportunity to
consider the terms of this Release Agreement for a period of at least forty-five
(45) days, although he may sign it sooner should he desire. This release of
claims given by the Executive herein will not become effective until seven days
after the date on which the Executive has signed it without revocation.  Subject
to no revocation taking place, the Release Agreement will, upon signature by
both parties and the following the expiry of the revocation period, be treated
as an open document evidencing a binding agreement.

 

9.     This Release Agreement together with the attached letter dated [insert
date] and the Employment Agreement (as amended hereby) constitute the entire
agreement between the parties hereto, and supersede all prior agreements,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof.

 

34

--------------------------------------------------------------------------------


 

10.   Except as provided in the next following sentence, all provisions and
portions of this Release Agreement are severable.  If any provision or portion
of this Release Agreement or the application of any provision or portion of this
Release Agreement shall be determined to be invalid or unenforceable to any
extent or for any reason, all other provisions and portions of this Release
Agreement shall remain in full force and shall continue to be enforceable to the
fullest and greatest extent permitted by law; provided, however, that, to the
maximum extent permitted by applicable law, (i) if the validity or
enforceability of the release or claims given by the Executive herein is
challenged by the Executive or his estate or legal representative, the Company
shall have the right, in its discretion, to suspend any or all of its
obligations hereunder during the pendency of such challenge, and (ii) if, by
reason of such challenge, such release is held to be invalid or unenforceable,
the Company shall have no obligation to provide the Payments and Benefits.

 

11.   This Release Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York.

 

IN WITNESS WHEREOF, the parties have executed this Release Agreement as of
[insert date].

 

 

/s/

 

 

 

VIRGIN MEDIA INC.

 

 

Bryan H. Hall

 

/s/

 

 

 

Date:

 

 

Name:

 

 

 

 

 

Title:

 

 

35

--------------------------------------------------------------------------------


 

Appendix 1

 

Independent Adviser’s Certificate

 

I, [               ], certify that Bryan H. Hall (“the Executive”) has received
independent legal advice from me as to the terms and effect of this Release
Agreement under the laws of the United Kingdom in accordance with the provisions
of the Employments Rights Act 1996, the Sex Discrimination Act 1975, the Race
Relations Act 1976, the Disability Discrimination Act 1995, the Working Time
Regulations 1998, the Employment Equality (Age) Regulations 2006 and the
National Minimum Wage Act 1998.

 

I also warrant and confirm that I am a solicitor of the Supreme Court of England
and Wales, and hold a current practicing certificate.  My firm, [      ], is
covered by a policy of insurance, or an indemnity provided for members of a
profession or professional body, which covers the risk of any claim by the
Executive in respect of any loss arising in consequence of such advice that I
have given to him in connection with the terms of this agreement.

 

Signed:

 

Date:

 

36

--------------------------------------------------------------------------------